Citation Nr: 0716515	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-42 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond January 
31, 2004.   

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance by another person.  
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
September 1981.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  After January 31, 2004, the veteran did not have any 
residuals from right ankle surgery that required 
convalescence; surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.

2.  Service connection is in effect for only one disability, 
the residuals of a right ankle dislocation, status post 
artrhrotomies, currently rated as 40 percent disabling.    

3.  The veteran is not blind or a patient in a nursing home 
and his service-connected disability does not render him 
unable to care for most of his daily personal needs or to 
protect himself from the hazards and dangers incident to his 
daily environment without the assistance of others.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond January 
31, 2004, are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. § 4.30 (2006).    

2.  The criteria for special monthly compensation due to the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1114(l) 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter 
dated September 2004 specifically informed the veteran of the 
criteria for a convalescent rating under 38 C.F.R. § 4.30, 
what evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  The veteran was informed of the criteria for 
special monthly compensation based upon the need for regular 
aid and attendance by another person by the January 2004 
rating action and November 2004 statement of the case. 

It is pointed out that because adequate statutory notice in 
this case was not provided prior to the initial adjudication 
denying these claims (in January 2004), the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Here, however, the Board finds that 
any defect with respect to the timing of this notice was 
harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, the claims were 
readjudicated thereafter, and the veteran has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board notes that a March 2006 letter provided 
the veteran with information pertaining to effective dates 
and disability evaluations.

As for the duty to assist, the veteran's service medical 
records have been obtained, along with the VA medical 
records, including the reports from the VA surgery in 
question and the residuals of this surgery that are necessary 
to resolve the veteran's claim for additional benefits 
pursuant to 38 C.F.R. § 4.30.  There are otherwise sufficient 
VA clinical records to determine whether the veteran is 
entitled to special monthly compensation due to the need for 
regular aid and attendance.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
In this regard, the veteran reported that all of his 
treatment had been provided at a VA medical facility, and the 
record reflects receipt of VA clinical records dated through 
December 2004.  

In sum, there as is no indication that any failure on the 
part of VA to provide additional notice, such as a letter 
specially informing the veteran of the criteria for special 
monthly compensation due to the need for regular aid and 
attendance, or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II. Legal Criteria/Analysis

A.  Extension of Benefits Pursuant to 38 C.F.R. § 4.30

According to 38 C.F.R. § 4.30, following discharge from a 
hospital, a total (100 percent) rating will be assigned from 
the date of hospital admission and continued 1, 2, or 3 
months from the first day of the month following hospital 
discharge when it is shown that treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30(a)(1), (2), and (3).  

The total rating under 38 C.F.R. § 4.30 may be extended for 
1, 2, or 3 months beyond the initial 3 months under this 
section for any of the above listed conditions. See 38 C.F.R. 
§ 4.30(b)(1).  There is also provision for additional 
extension of the temporary 100 percent rating for 1 or more 
months up to 6 months beyond the initial 6 month period for 
conditions listed in subsections (2) and (3) with approval of 
the Adjudication Officer.  See 38 C.F.R. § 4.30(b)(2).  It is 
further noted that the effective date for the payment of 
monetary benefits based on increased award of compensation 
under 38 C.F.R. § 4.30 may not be made for any period before 
the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31. 

The veteran was hospitalized from September 30, 2003, to 
October 4, 2003, at a VA medical facility, at which time he 
underwent a right ankle arthrodesis with internal and 
external fixation and right tendo achilles lengthening.  
There were no surgical complications, and at discharge the 
veteran was noted to have continuing improved pain control.  
His discharge instructions were to remain non-weight bearing 
on his right lower extremity, but he was allowed to ambulate 
with crutches.  An outpatient treatment report dated three 
days after the veteran's discharge from this facility showed 
the veteran to be in good spirits and in no pain.  No 
complications from the surgery were noted.  Reports from 
follow-up treatment at a VA outpatient clinic in November 
2003 showed the ankle to be stable and "progressing well."  
The examiner noted at that time that the veteran would 
require approximately 6 months of recovery time if 
progression continued at the current pace.  

On December 2, 2003, the fixator device was surgically 
removed and a Controlled Ankle Motion (CAM) walker was 
applied to the right lower extremity.  One week later, the 
veteran reported that he was doing well since the surgery and 
that he was having no problems with the cast.  The 
examination at that time showed the cast to be intact and 
fitting well, and the veteran was again noted to be 
"progressing well," with the examiner noting again that the 
veteran would require six weeks of total recovery time from 
the initial surgery if the veteran progressed at the current 
"good pace."  On December 15, 2003, the veteran was again 
shown to be stable and healing.  

A December 30, 2003, VA record showed the veteran reporting 
that he had been ambulating well without his crutches and 
that he been able to apply 100 percent of his weight to his 
right foot without difficulty.  He reported that he was able 
to do "nearly 100%" of the daily activities that he had 
performed prior to his surgery.  He did describe some 
swelling and aching in the foot at the end of the day, and 
the veteran was advised to limit his activities to the amount 
that would not increase his swelling and give him pain at the 
end of the day and to then "work his way up to 100 %."  A 
January 13, 2004, VA outpatient treatment report indicated 
the veteran had been wearing his CAM walker without problem 
and that he had been feeling "very good" since his surgery.  
He stated again that he was able to complete "nearly 100%" 
of the daily activities that he had performed prior to his 
surgery.  The veteran again described swelling with extended 
ambulation, and he was advised to wear regular shoes as 
tolerated but to again limit his activities to the amount 
that would not increase his swelling and give him pain at the 
end of the day.  A January 30, 2004, VA outpatient report 
resulted in an assessment by the examiner that the veteran 
was "100% weight bearing."  There was an antalgic gait 
pattern, but the veteran did not require an assistive device 
to ambulate.  Motion was from -2 degrees of dorsiflexion; 10 
degrees of plantar flexion, 5 degrees of inversion and 2 
degrees of eversion.  

No further pertinent evidence is of record until September 
2004, at which time the veteran underwent surgical removal of 
hardware from the right ankle.  The surgical reports from 
this procedure indicate that after the external fixator was 
removed in December 2003, the veteran had "returned to 
normal activity without complications," and he reported that 
he had returned to work.  However, he reported that in late 
June 2004, he missed a step of stairs and began having 
increasing pain at the location of the internal fixation.  A 
VA outpatient treatment record dated in September 2004 also 
indicated that the veteran was working, as it was indicated 
that the veteran did not wear his CAM walker while at work.  

By rating decision in January 2004, the RO assigned a 
temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for 
the veteran's right ankle disability effective from September 
30, 2003.  A 40 percent rating was assigned effective from 
February 1, 2004.  The veteran has requested an extension of 
two months for this 100 percent rating for the period beyond 
January 31, 2004. 

As support for the veteran's claim, attention has been 
directed to the VA outpatient treatment reports cited above 
indicating that the veteran would require six months of 
"recovery time" after the initial surgery.  However, 
whatever the precise meaning of "recovery time" entails, 
the criteria for extension of benefits pursuant to 
38 C.F.R. § 4.30 are quite specific.  Under these criteria, 
the evidence after January 31, 2004, would have to show the 
necessity for convalescence, or objective evidence of severe 
postoperative residuals such as described in 38 C.F.R. § 
4.30(a)(2) [severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited)]; 
or immobilization by cast, without surgery, of one major 
joint or more.  The above residuals simply are not shown 
after January 31, 2004.  To the contrary, prior to the 
expiration of the temporary 100 percent rating, outpatient 
treatment records dated in January 2004 showed the veteran to 
be able to ambulate without crutches or other devices and to 
be able to accomplish virtually 100 percent of the activities 
he was able to complete prior to the surgery conducted during 
the September 2003/October 2003 hospitalization.  Also and as 
indicated above, the veteran reported to examiners in 
September 2004 that he had "returned to normal activity 
without complications," and the veteran reported that he had 
returned to work at some point after the external fixator was 
removed in December 2003.  

While the veteran contends that the VA clinical records from 
September 2004 noting that he had returned to work were 
incorrect, the Board finds these documents to have greater 
probative value than these assertions of the veteran, both 
because of their contemporaneous nature and because they were 
prepared by medical personnel for neutral 
(treatment/evaluation) purposes.  The record otherwise does 
not reveal any objective evidence which would suggest that 
entitlement to the extension of benefits pursuant to 
38 C.F.R. § 4.30 beyond January 31, 2004, would be warranted.  
As such, the claim for these benefits must be denied. 

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond January 31, 
2004, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
B.  Aid and Attendance 

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
the veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended. 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

Service connection is in effect for only one disability, 
residuals of a right ankle dislocation, status post 
artrhrotomies, currently rated as 40 percent disabling.  As 
such, entitlement to the aid and attendance benefits sought 
require that solely due to his service connected right ankle 
disability, the veteran requires the regular assistance of 
another person for most of the activities of daily living and 
for protection against the hazards or dangers incident to 
daily life.  The veteran has limited his contentions in this 
regard to an assertion that his wife had to provide "24 hour 
care" while he was recuperating from the right ankle surgery 
performed during the September 2003/October 2003 
hospitalization.  He described such duties as providing care 
for his wounds, helping him go to the bathroom and bathing 
him.  

The reports from the September 2003/October 2003 
hospitalization and follow up treatment in the months 
thereafter are discussed in some detail in the previous 
section.  In general, they demonstrate no surgical 
complications and demonstrate that the veteran was pain free 
as early as three days after his discharge from the hospital.  
Again, the veteran reported to an examiner that he returned 
to work at some point following removal of the external 
fixator in December 2003.  

While a December 2004 VA examination report demonstrated that 
the right ankle was "ankylosed" with no movement, it is 
repeated that the veteran has limited his contention that he 
was entitled to aid and attendance benefits on the basis of 
assistance rendered by his wife in the immediate aftermath of 
the September 2003/October 2003 VA hospitalization.  
Notwithstanding the limited contentions of the veteran, and 
acknowledging the severe level of disability in the right 
ankle demonstrated at the December 2004 VA examination, there 
is no objective evidence that the right ankle condition has, 
by itself, required that the veteran regularly need the 
assistance of other persons with such things as feeding 
himself, or keeping himself "ordinarily clean and 
presentable."  The weight of the evidence also does not 
indicate that the veteran needs the assistance of another 
person to protect him from any "hazards or dangers incident 
to his daily environment," due solely to his right ankle 
disability.  As such, the Board finds that the veteran is not 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance by another person.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for the aid and 
attendance benefits sought, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond January 31, 
2004, is denied.    

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance by another person is 
denied. 




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


